Citation Nr: 0906815	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as residuals of an injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1967 to August 1975, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A travel Board hearing was held in December 2008, before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of that hearing is on file.

In May 2008, the Veteran raised a service connection claim 
for a bowel disorder, specifically described as gastroparesis 
secondary to service-connected diabetes mellitus.  This claim 
has not yet been addressed and is referred to the RO for 
action and adjudication as appropriate.  


FINDINGS OF FACT

The evidence does not show that any currently diagnosed low 
back disorder, to include degenerative disc disease and 
spinal stenosis, had its origins in service (to include 
presumptively), or is etiologically related to the Veteran's 
honorable active service or any incident therein.


CONCLUSION OF LAW

A low back disorder, to include degenerative disc disease of 
the lumbar spine and spinal stenosis, was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in March 2006 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter issued in August 2006.  The letter informed the 
Veteran of what evidence was required to substantiate the 
service connection claim now on appeal and of his and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the Veteran was 
not provided notice of the type of evidence necessary to 
establish effective dates for the claimed disability on 
appeal.  However, inasmuch as the service connection claim 
being adjudicated on the merits herein is being denied, such 
matters are moot and the Board finds no prejudice to the 
Veteran in proceeding with the present decision.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the Veteran's STRs, post-service private and VA 
medical records and medical statements, and statements of the 
Veteran.  In December 2008, the Veteran provided testimony at 
a travel Board hearing.  A VA examination pertaining to the 
claim on appeal was conducted in July 2006 and a medical 
opinion was provided.   

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
available additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Factual Background

The Veteran filed a service connection claim for a low back 
disorder in February 2006.

The STRs include a December 1966 pre-enlistment examination 
report which included a normal clinical evaluation of the 
spine; the Veteran reported having no history of recurrent 
back pain.  An entry dated in February 1968 reflects that the 
Veteran complained of a one month history of back pain with 
no history of injury.  X-ray films of the lumbar spine taken 
at that time were negative; Darvon was prescribed and the 
Veteran was instructed to use hot packs.  In January 1971, 
the Veteran complained of symptoms of backache associated 
with an acute case of the flu.  The July 1975 separation 
examination report included a normal clinical evaluation of 
the spine; the Veteran reported having no history of 
recurrent back pain.  The report did note a history of 
treatment for a back injury at an Army hospital in Fort 
Belvoir (where the treatment in 1968 took place).  

Private medical records dated 2001 to 2006 include a 
September 2005 entry noting the Veteran's complaint of having 
chronic low back pain and his report of being treated by a 
chiropractor for the last 5 years.  Chronic low back pain, 
worsening over time and with radiculopathy was assessed, and 
it was recommended that the Veteran undergo MRI studies.  A 
January 2006 record indicates that the Veteran continued to 
have problems with spinal stenosis post steroid injection and 
in that record it was noted that the Veteran reported having 
a back injury in service.  Spinal stenosis was assessed.  

The file contains a private medical statement of Dr. H. dated 
in January 2006 referencing the Veteran's reported history of 
sustaining a back injury in 1968-69 during military training 
in Virginia.  The statement indicates that the Veteran 
reported slipping and landing on his mid-lower back, 
following which he was off duty for about 6 weeks.  Dr H. 
opined that an injury at that age may have been the impetus 
for currently shown spinal stenosis.   

A VA examination of the spine was conducted in July 2006.  
The Veteran reported sustaining a low back injury in 1968 
when a window fell and hit his back.  The Veteran indicated 
that he was treated for this with Darvon and was on 
restricted duty for an unknown number of weeks.  It was noted 
that since that time, the Veteran had experienced occasional 
back problems and that spinal stenosis and degenerative joint 
disease of the lumbar spine had been diagnosed in 2005.  
Following clinical examination to include a review of X-ray 
films, spinal stenosis and degenerative disc disease were 
diagnosed.  The VA examiner opined that the low back problems 
were not caused by or the result of service.  The examiner 
reasoned that the evidence did not support a showing of an 
on-going and chronic back condition since service and added 
that spinal stenosis and degenerative disc disease were the 
result of natural progression.  

The file contains private medical evidence consisting of a 
report of MRI studies conducted in April 2007 which revealed 
right facet fluid collection at L4-5, resulting in stenosis 
impacting the L5 and S1 nerves and revealing protrusion in 
that area.    

Also received in 2007 was additional evidence including a 
private medical statement of Dr. L. dated in January 2007, 
indicating that he had treated the Veteran from 1979 to 1995 
for back pain.  A health insurance claim form reflects that 
the Veteran received chiropractic treatment in 1998 for 
conditions diagnosed as cervical vertebral subluxation and 
lumbar vertebral subluxation.  Also on file is a medical 
statement dated in September 2005 from Dr. H, a chiropractic 
physician, indicating that the Veteran had been under her 
care since October 2004 and had received chiropractic 
treatment for radiating low back pain and right hip pain.  

The Veteran presented testimony at a travel Board hearing 
held in December 2008.  The Veteran indicated that his back 
injury occurred when he fell on his back while cleaning a 
window.  He reported that he went to sick call about 3 to 4 
times for treatment of his back injury, for which he used hot 
packs and took Darvon.  The Veteran indicated that he 
experienced chronic back problems post-service which he 
believed were related to a back injury sustained in service.  

Legal Analysis

The Veteran maintains that a currently claimed low back 
disorder is etiologically related to a back injury treated in 
service in 1967 or 1968 while stationed in Fort Belvoir, 
Virginia.  The Veteran reported that the injury resulted in 
severe bruising of the lower back and that Darvon was 
prescribed for treatment of this condition.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Essentially, the first indication of any post-service 
disability of the low back was not shown until 1998, at which 
time lumbar vertebral subluxation was diagnosed.  
Subsequently, diagnoses of lumbar spinal stenosis and 
degenerative disc disease were made upon VA examination of 
2006.  As currently diagnosed low back disorders are clearly 
shown, Hickson element (1) is satisfied.  

The remaining question is whether or not any currently 
manifested low back disorder was incurred in or aggravated by 
the Veteran's active military service, presumptively or 
otherwise.

With respect to the second Hickson element, the pertinent 
STRs reflect that the Veteran sought treatment for low back 
problems in February 1968.  At that time, the Veteran gave a 
one-month history of back pain and denied having sustained an 
injury.  X-ray films of the lumbar spine taken in February 
1968 were negative; Darvon was prescribed and the Veteran was 
instructed to use hot packs.  There is no indication that he 
was hospitalized for treatment of low back problems, was 
placed on any sort of profile or limitation, or that the 
Veteran was treated for any back problems in service 
subsequent to February 1968 (aside from one notation of 
backache in 1971 associated with the flu).  In the absence of 
any reference to low back problems in the STRs subsequent to 
February 1968, i.e. for the next 7 years prior to his 
separation from service in 1975, that problem appears to have 
been acute and transitory, resolving with treatment. 

Further supporting such a finding is the fact that the July 
1975 separation examination report revealed that clinical 
evaluation of the spine was normal and that the Veteran 
reported having no history of recurrent back pain.  The 
report accurately noted a history of treatment for a back 
injury at an Army hospital in Fort Belvoir, without in any 
way suggesting that he had a back disorder on separation.  
The Veteran's separation physical examination report is 
highly probative as to the Veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  Since the file contains no 
evidence establishing that arthritis of the low back was 
diagnosed during service or during the Veteran's first post-
service year, service connection on a presumptive basis is 
not warranted.

Turning to the third element, medical nexus, to date the 
record contains no probative and competent medical evidence 
or opinion which establishes or even suggests that an 
etiological relationship exists between the Veteran's 
currently claimed low back disorder and his period of 
service.  A requirement for a showing of such a relationship 
has been repeatedly reaffirmed by the Court of Appeals for 
the Federal Circuit, which has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

In this case, the Board finds that the most probative 
evidence on file as to this element consists of the opinion 
of the VA examiner (2006) to the effect that the Veteran's 
low back problems were not caused by or the result of 
service.  The examiner reasoned that the evidence did not 
support a showing of an on-going and chronic back condition 
since service and added that spinal stenosis and degenerative 
disc disease were the result of natural progression.  This 
opinion is considered probative as it was definitive, based 
upon a complete review of the Veteran's entire claims file 
and clinical evaluation of the Veteran, and was supported by 
a logical rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

In contrast, the file contains a medical opinion of Dr. H. 
provided in 2006 referencing the Veteran's reported history 
of sustaining a back injury in 1968-69 during military 
training in Virginia, following which he was off duty for 
about 6 weeks.  Dr H. opined that an injury at that age may 
have been the impetus for currently shown spinal stensosis.  
This opinion is of lesser probative value than the 2006 VA 
opinion for several reasons.  Initially, the Board points out 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim; the opinion of 
Dr. H. was both speculative and inconclusive.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

In addition, the opinion of Dr. H. was based on an inaccurate 
factual premise and a medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  While the Board accepts 
as true the basic premise that the Veteran sustained a back 
injury in 1968; there is absolutely no indication that he was 
off duty or hospitalized for 6 weeks as a result of this 
injury.  The STRs are entirely unsupportive of such a history 
and include a health record abstract which reveals no 
documentation of any hospitalization or profile for a back 
injury in 1968 or other wise.  Moreover, inasmuch as there is 
no indication that Dr. H. reviewed the STRs, he likewise did 
not account for the fact that the condition was not 
documented to have recurred for the remainder of the 
Veteran's period of service (for approximately the next 7 
years) nor was it shown on separation.  The Court has held 
that VA can not reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
Here the history provided by the veteran as to the severity 
of the low back problems which occurred during service are 
unsupported by any corroborating, objective or clinical 
evidence.  

Post service, the file contains a medical statement of Dr. L. 
indicating that the Veteran was treated for low back pain 
from 1979 to 1995, accompanied by no medical records 
substantiating this statement.  Even presuming the 
credibility of this medical statement, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Moreover, no opinion as to onset 
or etiology of the Veteran's back pain was offered in that 
statement and as such it has no probative value as a nexus 
opinion.  

The Veteran reports chronicity of low back symptomatology 
since the injury reportedly sustained in service in 1968.  
However, the evidence on file refutes this assertion.  
Following the low back problems sustained and treated in 
service in 1968, according to the statement of Dr. L. it was 
not until 1979 - a decade later, that the Veteran's initial 
post-service complaints and treatment for low back problems 
were documented.  In this regard, both the normal medical 
findings at the time of the Veteran's separation from service 
and the absence of any medical records documenting a 
diagnosis or treatment of low back problems for a 10 year 
period after the reported injury treated in 1968 constitutes 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

Moreover, and as discussed previously, essentially, there has 
been no probative, competent medical evidence presented which 
even suggests a relationship between the low back injury 
treated during service in February 1968 and claimed 
continuity of symptomatology thereafter.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested low back disorder 
as a result of a service-related injury.  While he is 
certainly competent to relate his symptomatology in service 
and after service, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed low back condition with events or incidents 
which occurred in or are related to service, are not 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, as 
the weight of the competent and probative medical evidence is 
against a finding that the Veteran's claimed low back 
disorder is related to service, Hickson element (3), medical 
nexus, is also not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a low back disorder.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.



ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


